      Case 5:18-cv-00296-BSM Document 103 Filed 06/15/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

EDGAR L. GUINTHER                                                          PLAINTIFF
ADC #100017

v.                        CASE NO. 5:18-CV-00296-BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 15th day of June, 2021.




                                                 UNITED STATES DISTRICT JUDGE
